IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-71,701-01


JOSEPH JACOB PEREZ, Relator

v.

SAN SABA COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 5322 IN THE 33RD JUDICIAL DISTRICT COURT
FROM SAN SABA COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application and an amended application
for a writ of habeas corpus in the 33rd Judicial District Court of San Saba County, that more than
35 days have elapsed, and that the applications have not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of 
San Saba County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting a copy of a timely filed order that designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the 
claims asserted in the applications filed by Relator  are not cognizable under Tex. Code Crim. Proc.
art. 11.07, § 3; or stating that Relator has not filed applications for a writ of habeas corpus in San
Saba County. This application for leave to file a writ of mandamus shall be held in abeyance until
the respondent has submitted the appropriate response. Such response shall be submitted within 30
days of the date of this order.


Filed: March 25, 2009
Do not publish